Exhibit 10.1

 

MEMORANDUM REGARDING SERVICES

OF MICHAEL HANDELMAN

 

1.     Engagement. You are being engaged as the Chief Financial Officer of the
Company commencing on the confirmation thereof by the Board of Directors. You
will have such duties and responsibilities as are customary for similar
executives acting as Chief Financial Officer of a public company. We agree that
your services will be non-exclusive and part-time to the Company but that such
services will be rendered on a priority basis. You will report to the Chief
Executive Officer and the Board of Directors of the Company.

 

2.     Services and Compensation. As the Chief Financial Officer, you will be
expected to supervise the accounting staff of the Company especially as it
relates to the management of the Company’s independent auditors and preparation
for filing of the Company’s SEC reports. Your compensation will be structured as
follows:

 

A.$12,000 will be paid to you ratably over the 6 weeks period prior to the
filing date of the Company’s 2015 Q2 10Q to cover your services in connection
with the preparation and filing of that report, any changes to the Company’s
accounting systems and procedures deemed necessary, preparation of required 8K
reporting as needed, as well as your general accounting and financial advice
that come up in the ordinary course of business through the course of the
following 12 months.

B.$12,000 will be paid to you ratably over the 6 weeks period prior to the
filing date of the Company’s 2015 Q3 10Q to cover your services in connection
with the preparation and filing of that report payable on a bi-weekly basis.

C.We will guarantee you $24,000 in respect of all services in connection with
the preparation and filing of the Company’s 2015 10K with the understanding that
such amount represents a minimum of 200 hours.  If it were to take more than 200
hours, you will bill us at 50% of your customary hourly rate ($120/hour) capped
at 50 hours (an additional $3,000) for a total maximum of $27,000. The
guaranteed payment will be paid ratably over the three month period prior to the
filing date of the Company’s 2015 10K on a bi-weekly basis and any overage
payments will be made within 2 weeks of filing.

D.$12,000 will be paid to you ratably over the 6 weeks period prior to the
filing date of the Company’s 2016 Q1 10Q to cover your services in connection
with the preparation and filing of that report payable on a bi-weekly basis.

E.Any significant transactions or projects outside of the scope of the items
specifically listed above and outside of the normal course of business as the
Chief Financial Officer of a public company, would be billed hourly at your
customary hourly rate of $120 per hour.  In the interest of clarity, items that
are outside of the scope of the above paragraphs include but are not limited to
mergers, business acquisitions or dispositions; the issuance of any complex debt
or equity instruments;, etc. (generally referred to herein as “Extraordinary
Transactions”) Tasks related to Extraordinary Transactions could include but are
not limited to initial assessment of the accounting treatment and financial
reporting requirements, assistance in drafting the required documentation (for
example, securities purchase agreements, merger agreements, etc.), assistance in
drafting any required Extraordinary Transaction related SEC filings such as
8-Ks, S-1s, or S-8s, and the final accounting treatment.

F.Your engagement will continue for a similar additional 12-month period unless
either of us gives 30 days’ notice prior to the end thereof not to extend. In
this regard, if so extended, your compensation for the 12 month extension period
will be subject to mutual good faith negotiations.

G.You will be reimbursed for any customary out-of-pocket direct expenses
incurred for the clear benefit of the Company separately. Expenses in excess of
$100 will require prior written approval. Out of pocket costs include, but are
not limited to travel, reproduction and shipping costs.

 

 



1

 

 

 

3. Independent Contractor Status.

 

A. It is understood and agreed that the performance of any services in respect
of this Agreement is not intended to and does not create the relationship of
employer-employee, for any purposes whatsoever, the relationship between such
parties, including the Company on the one hand and Michael Handelman on the
other hand, being intended to be that of independent contracting parties only.

B. You shall not be entitled to receive, and shall not receive any Company
employee fringe benefits including but not limited to life, health or accident
insurance coverage, vacation or pension benefits, if any. It is understood that
you will be covered by the Company’s directors and officer’s liability
insurance.

 

4. Confidentiality. You agree that during and after the term of your engagement
with the Company, you will hold all confidential or proprietary information of
the Company in the strictest confidence, and you will not use or exploit or
otherwise disclose any such information other than as necessary in the course of
your engagement or as required by applicable law and as disclosed to and
approved by the Company.

If you are in agreement with the above outline please sign a copy of this
letter. We are very pleased and excited that you will be joining us and know
that you will be an excellent addition to our team.





Genius Brands International, Inc.

 

By: _/s/Gregory B. Payne___________________

Name: Gregory B. Payne

Title: EVP

 

Engagement Accepted and Agreed as of the

Date first written above:

 

_/s/ Michael Handelman______________________

Michael Handelman

 

Date 6/26/2015

 

 



2

 

